Title: From John Adams to William Tudor, Sr., 24 June 1817
From: Adams, John
To: Tudor, William, Sr.



Dear Sir
Quincy June 24th 1817

As we have amused ourselves with looking at a few pictures, suppose we should add one more to the Gallery. The Artist makes the scene of his action that spacious Apartment that we very properly denominated Fanuel Hall. The Governor, the Lieutenant Governor, the Judges, the Counsellors, the Representatives, the President and Professors & Students of the University; the Docters of Law, Physic, & Divinity; the select men, and all the Magistrates of the town, should be painted and even their Portraits taken. And to what object are their eyes to be directed? To Washington, half hidden behind the President of the feast, but above all to Hamilton placed in the most conspicuous spot of the whole hall.
And where were Lincoln and Knox? Invisible. Where was James Otis? No man said, & few recollected that such a man ever existed. The man who had ruled that hall for ten years more wisely than ever Pericles, ever ruled Athens, & for purposes more important to mankind than Pericles & Athens ever effected. Where was Samuel Adams? Carefully stowed away into the most obscure corner of the Gallery, scarcely visible to human sight. Where was John Hancock? stowed away into the obscure corner opposite to Samuel Adams; and both so studiously obscured from sight that after fatiguing my eyes by looking every where to find them, I at length discerned them.
Now Tudor, I know you have an honest soul, and you dare not and cannot lie. I appeal to your honour, and your Conscience. Was there any reverence for Washington, or any cordial esteem for Hamilton in all this? Was it not merely, Funding & Banking Speculation & Avarice?
They had duped Washington & worshipped Hamilton to play of their Aristocratical tricks of Avarice, and now held them up to popular adoration, to keep themselves in countenance.
In the projected picture, I, even I must have a place. whether at the right, or the left hand of the Chief of the Feast, I remember not, but my feeling and reflections, I can never forget.—Urge me no farther on this subject. If you do, I shall give you characters, Anecdotes & Epithets that will shock even you. But you will ask me “Would you wish to see such a painting of Fanuel Hall and its contents?”
No my friend, I could not bear the sight of it. I love the town of Boston, above all other Cities, towns, & Villages in the world, even more than my own old native Braintree, which is older than Boston. Through the Revolution, Boston was as steady, as the needle to the Pole: Since—its policy has been a Chaos and a Weathercock. Though I hope the picture will never be drawn, this letter shall remain; If you will not preserve it, I will; and a hundred years hence it shall be a warning to honest Statesmen, to have a care whom they trust. I am as ever yours
John Adams